Citation Nr: 1421537	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus. 

4.  Entitlement to service connection for chronic lymphedema, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 17, 1980, to August 26, 1980, and from June 1984 to November 1988. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the claim of entitlement to service connection for diabetes mellitus and denied service connection for peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and chronic lymphedema. 

In May 2010, the Veteran presented testimony before the undersigned in a videoconference hearing.  A copy of the transcript has been associated with the claims folder. 

In an August 2010 decision, the Board reopened the previously denied claim of service connection for diabetes mellitus and remanded it, along with the other claims on appeal, to the Appeals Management Center (AMC) in Washington, DC for additional development of the record.  

Unfortunately, the AMC did not substantially comply with the Board's August 2010 remand instructions, and another remand is necessary.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2010 remand, the Board instructed the RO to obtain the Veteran's treatment records from the University of Kentucky and St. Joseph's Hospital in Lexington, Kentucky.  

The RO/AMC did not complete this action, noting that the Veteran did not respond to post-August 2010 requests for completed VA Forms 21-4142 Authorization and Consent to Release Information to VA.  

However, the RO's post-August 2010 request for authorization to obtain the private treatment records was unnecessary because the completed forms were already associated with the claims file at the time of the August 2010 remand.  These completed authorization forms were dated May 2010 and were obtained at the time of the Veteran's Board hearing.  

As appropriate authorization has already been obtained, the RO/AMC must now attempt to obtain the private records identified by the Veteran from University of Kentucky and St. Joseph's Hospital from 1988 and 1989.  

The other claims on appeal are inextricably intertwined with the claim of service connection for diabetes and must be deferred pending the outcome of the diabetes claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Accordingly, the case is REMANDED for the following action:

1.  As appropriate authorization was received from the Veteran in May 2010, obtain and associate with the claims file treatment records identified by the Veteran from the University of Kentucky and St. Joseph's Hospital from 1988 and 1989.  

If the previously submitted authorizations are expired, the ALJ must contact the Veteran and request current authorizations.   In this event, the Veteran must be advised that current authorizations are required in order to obtain the previously identified records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond

2.  If the above identified records are obtained, and only if they show treatment or diagnosis of diabetes mellitus and/or evidence of high blood sugar, obtain another medical opinion as to the likely onset and etiology of the diabetes mellitus.

3.  Thereafter, if any matter is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his representative.  After providing an opportunity to respond, return the case to the Board 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



